Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patrick L. Booker appeals the district court’s order accepting in substantial part the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Booker v. Sup. Ct. of S.C., No. 2:16-cv-00058-MGL, 2016 WL 4269537 (D.S.C. Aug. 15, 2016). We' dispense with oral argument because the faets and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED